DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on December 15, 2020 was received. Claims 1, 7 and 21 were amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued September 16, 2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2020 has been entered.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as unpatentable over Kang (2018/0025899) in view of Lee et al. (KR 100777467), as well as Fonseca et al. (US 2016/0043007) in view of Tanaka (US 2013/0319272) and Lee et al. on claims 1-5 and 7-9  are withdrawn because Applicant amended claim 1 to require specifically that the film peeling unit is configured to peel the friction reducing film after exposure and a post-exposure bake, but before a backside cleaning process is performed, which none of the references teach. 

The claim rejection under 35 U.S.C. 103 as unpatentable over Kang in view of Lee et al. and Berry et al. (US 2009/0277871) on claim 21 is maintained. The rejection is restated below. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Berry et al. (US 2009/0277871).
Regarding claim 21: Kang discloses a substrate treatment apparatus which includes a photoresist coating apparatus, a film exposure apparatus, and a process module (PM2) which is a vapor or liquid coating chamber for coating the backside of the substrate with a film designed to decrease the friction of the rear surface of the substrate (pars. 32-33). Kang further discloses that the apparatus further includes a post treatment module configured to remove the backside film by way of ultraviolet light exposure, and that this step is done after the front side exposure step (par. 36, 80).
Kang discloses that the substrate undergoes a pretreatment oxygen etch in a separate pretreatment module before applying either the friction reducing film or the photoresist film (par. 37) but fails to explicitly disclose a pre-treatment unit including an ultraviolet treatment chamber. However, Berry et al. discloses a similar processing apparatus which applies a UV light from a UV lamp in a chamber before subsequent processing (pars. 33-35). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a similar UV pretreatment chamber as taught by Berry et al. as part of the pre-treatment module of Kang because Berry et al. teaches that applying UV treatment before the substrate is exposed to an oxygenated atmosphere substantially inhibits oxide buildup on the substrate (par. 45). Kang teaches that the pre-treatment module is separate from the post-treatment module which removes the film (par. 36). 



Response to Arguments
Applicant's arguments regarding claim 21 filed December 15, 2020 have been fully considered but they are not persuasive. Applicant primarily argues that none of the references teach having the pre-treatment chamber separate from the peeling unit.
In response:
Kang explicitly discloses separate pre-treatment and post-treatment modules, and in the combination with Berry et al. the pre-treatment module of Kang performs the UV pre-treatment step. This is quite clearly separate from the UV film peeling step performed in the post-treatment module. Therefore Kang explicitly teaches that these ultraviolet treatment units are in different chambers, exactly as claimed. 

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 1, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-5 and 7-19 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claim 1 is drawn to a substrate treatment apparatus in which a substrate has a film forming unit which forms a friction reducing film on the backside of the substrate configured to reduce the friction between the backside of the substrate and a holding surface for holding that backside during exposure processing, and a film peeling unit which is configured to remove the friction reducing film from the backside of the substrate after the exposure processing and post-exposure baking, but before the substrate is then cleaned to remove and particles occurring from peeling. Independent claim 10 is drawn to a process for using the above apparatus, including the steps of applying a coating surface to a front side of the substrate, forming the friction reducing film on the backside of the substrate, subjecting the front side coating to an exposure processing and post-exposure baking treatment, peeling the backside friction reducing film, and then cleaning the back surface of the substrate. 
The closest prior art, Kang, Fonseca et al. and Tanaka disclose similar treatment apparatuses and methods including a film peeling unit and process but fail to teach or suggest a sequence in which the friction reducing film on the backside of the substrate is peeled after both an exposure and post-exposure bake, and before a cleaning of the backside of the substrate. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen KittExaminer, Art Unit 1717                                                                                                                                                                                                        2/26/2021

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717